Detailed Office Action
The communication dated 12/13/2021 has been entered and fully considered.
Claims 7-10, 44, and 49-54 have been canceled.  Claims 1 and 22 have been amended.  Claims 1-6, 11-43, and 45-48 are pending with claims 20, 21, 28-43, 44-48 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/13/2021 is acknowledged.
The Examiner withdraws the species elections for group I.  Therefore all species claims to group I will be examined.
The Examiner agrees that claims 22-27 (previous group II) should be examined with group 1.
PPH Program
The applicant’s application has been accepted under the PPH program.  The Examiner reminds the applicant that all claims must sufficiently correspond to the claims indicated allowable by the Office of Original Examination.  The applicant is allowed to amend a claim to correct 112(b) errors but cannot narrow or broaden a claim.  A dependent claim with a narrowing amendment would be considered to sufficiently correspond.  Upon indication of allowable subject matter the dependent claim can be moved up into the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, claim 1 is composed of multiple dependent claims daisy chained together.  However, it appears that the applicant is claiming things twice.
It appears that the applicant is claiming two different shear force steps:
applying a shear force to the first mixture to increase a pressure of the first mixture
applying a shear force to the treated material to increase a pressure and a temperature of the treated material
It also appears that the applicant is claiming two different explosive steps:
 exploding a plurality of cells of the fibrous material of the first mixture;
exposing the treated material to atmospheric pressure to induce the exploding of the plurality of cells of the fibrous material.
For the purpose of examination the Examiner treats the claim similarly to claim 22 with only a single shear step and a single explosion step.  There does not appear to be support for double explosive decomposition steps in the drawings or specification.
	Additionally, as for claim 1 the applicant claims a dry pulp product but it is not clear which step forms the dry pulp product.  The applicant additionally claims a liquid product.  It is 
	In claim 11 the applicant claims 75% of VOCs present in the feedstock.  The scope of VOCs is not clear.  At different temperatures different compounds will be volatile.   Furthermore, certain VOCs will be created from higher temperature treatment (from the breakdown of hemicellulose).  It is not clear if the VOCs present are based full on untreated feedstock or after the feedstock has been exposed to temperature.  
In claim 15 the applicant claims dry solids product however in claim 1 the applicant claims a dry pulp product.  It is not clear if these are the same thing.  For the purpose of examination the Examiner interprets them as the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 14, 16-19, 22, 24, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN.
As for claims 1 and 22, PSCHORN discloses taken lignocellulosic biomass [abstract, 0016] and treats it with additives in reactor (12) [Figure 2].  The lignocellulose and additives go into an impressafiner (18) [0029] which is a plug screw device which mixes the one or more additives, weakens the cell walls through applying shear force and removes a portion of water via line (48) [Figure 2].  Sulfur dioxide is [0021] one of the additives and is soluble in water.  
As for claims 2 and 3, PSCHORN discloses lignocellulosic material [0016].
As for claims 12 and 25, PSCHORN discloses the temperature of 110-160 degrees C or 230 degrees F-320 degrees F [0021] which falls within the claimed range.
As for claims 14 and 27, PSCHORN discloses sulfur dioxide as an additive [0021].  Sulfur dioxide has a MW of 64 g/mol which falls within the claimed range [0021].
As for claims 16-19, water is extracted in line (48) [0048] as part of the liquid.  The liquid will also comprise sulfur from the sulfur dioxide and any other components extracted from the lignocellulosic biomass include C5 sugars (hemicellulose) [0026, 0043].
As for claim 24, PSCHORN discloses that the pulp can be made into paper or pulp.  Paper has a dryness of 90% (10% water).  Alternatively, market pulp also has a dryness of 90%.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-6 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 3,661,328 LEASK
As for claims 4 and 23, PSCHORN fails to disclose what the moisture content of the feedstock is.  LEASK in the same field of endeavor of mechanical pulping with a chemical pretreatment discloses a first socking treatment, followed by an impressafiner treatment [Figure 5].  LEASK discloses that the raw material will typically be 40-42% moisture [col. 7 lines 70-75].  LEASK discloses the use of woods as a raw material [abstract].  At the time of the invention it would be obvious to the person of ordinary skill in the art to use the raw material wood of LEASK with a moisture of 40-42% in the process of PSCHORN.  It would be obvious to substitute a known wood intended for chemi-mechanical pulping into the chemi-mechanical pulping treatment of PSCHORN.

As for claim 6, PSCHORN uses an impressafiner which squeezes free water out of the chips and also includes water added and steam condenses.  Only solids that are dissolved in water are also squeezed out.  Therefore it is the examiners position that the liquid product is over 50% water.  Furthermore, PSCHORN teaches substantially the same process as the instant invention and therefore substantially the same products would be expected to form.
Claim 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN.
As for claim 11, it is the Examiners position that as the liquid product is made in substantially the same way it will have substantially the same amount or VOC as claimed or an obvious variant thereof.
Claims 13 and 26 are rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 2008/0105392 DUGGIRALA et al., hereinafter DUGGIRALA
As for claims 13 and 26, PSCHORN discloses a treatment of lignocellulose with steam and chemicals including SO2 [Figure 2] prior to a mechanical pulping (explosive decomposition).  PSCHORN does not disclose the use of surfactants.    DUGGIRALA discloses adding surfactants during pretreatments prior to mechanical pulping [abstract].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the surfactants of DUGGIRALA to the lignocellulose of PSCHORN.  The person of ordinary skill in the art would be motivated to do so by DUGGIRALA to increase the penetration of steam and 
Claim 15 is rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0221814 PSCHORN et al., hereinafter PSCHORN, in view of U.S. 2011/0296748 HARRIS et al., hereinafter HARRIS.
As for claim PSCHORN does not discloses taking the exploded lignocellulose and pelletizing it.  HARRIS discloses that steam explosion can be used to make pellets which are used for fuel [0009].  At the time of the invention it would be prima facie obvious to convert the steam exploded lignocellulose of PSCHORN into pellets.  The person of ordinary skill in the art would be motivated to do so to make a green fuel product that can be sold.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748